Citation Nr: 0019824	
Decision Date: 07/28/00    Archive Date: 08/02/00

DOCKET NO.  98-13 759A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for Tourette's syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from November 1986 to 
August 1992.  The Department of Veterans Affairs (VA) 
Regional Office (RO) denied the benefits sought on appeal in 
February 1998, and the veteran appealed, presenting testimony 
during two hearings at the RO, the latter one before the 
undersigned member of the Board of Veterans' Appeals (Board) 
in June 2000.  


FINDING OF FACT

The evidence raises a reasonable doubt as to whether or not 
the veteran's Tourette's syndrome had its onset in service.  


CONCLUSION OF LAW

With resolution of reasonable doubt, Tourette's syndrome was 
incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.102, 3.303 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks service connection for Tourette's syndrome.  
In the interest of clarity, the factual background will first 
be set forth, followed by law and regulations pertinent to 
service connection claims and then by analysis of the claim 
at issue.

Factual background

Service medical records make no reference to Tourette's 
syndrome.

VA outpatient treatment records of January 1996 reflect 
complaints of involuntary shivers off and on for the past 10 
years, with increasing frequency lately.  In September 1996 
the veteran reported having spells of muscle contraction 
several times a day.

A May 1997 VA medical record  states that the veteran was an 
excellent historian and that he was referred for evaluation 
for unusual muscle contractions dating back to 1989.  Prior 
to the muscle contractions, he would feel an oscillation or 
funny feeling going up and down his spine, and then his 
muscles would contract for a moment or two.  This would be a 
generalized flexion of the trunk and legs, and there would be 
an associated left arm flexion.  More often then not, it was 
accompanied by a guttural noise he would make.  He stated 
that the movements had progressed in frequency and intensity 
since their onset in 1989.  He also had some obsessiveness, 
coincident with the appearance of the guttural noises, 
causing him to wash his hands; otherwise, he would feel 
incomplete.  During clinical evaluation, upon being observed 
closely, he actually had a few facial and lingual tics.  He 
also had a major shudder attack.  The impression was 
Tourette's syndrome, manifested by a combination of facial 
tics and motor tics and obsessive compulsive disorders.

A May 1998 medical record from the VA health care provider 
who diagnosed the veteran with Tourette's syndrome in May 
1997 responds to a letter from the veteran from April 1998.  
It states to him:

You are correct in relating that the symptoms of 
Tourette's appeared several years before I made 
the formal diagnosis and I have no reason to doubt 
that you were symptomatic during your active duty 
service time.  

This is a difficult diagnosis to make especially 
by a non-neurologist so I am not surprised that 
the diagnosis is of recent onset, but historically 
the symptoms go back several years.  This is the 
usual scenario.  

As this is a progressive lesion I am stating that 
the condition worsened during active military 
service which is consistent with the original 
history I obtained I believe last summer or so.

During the veteran's hearings at the RO in September 1998 and 
June 2000, the latter one before the undersigned, he 
testified that the first time he had the shuddering 
phenomenon which was later diagnosed as part of his 
Tourette's syndrome was in service.  He stated that 
co-workers during service would notice him doing it and ask 
him what it was, and that he did not know and that he did not 
have any way of knowing that it was part of a neurological 
disorder for which he should seek medical treatment.  He 
stated that he would not have even known how to explain his 
symptoms to a physician at the time.  

Pertinent law and regulations

Service connection

In general, under pertinent law and VA regulations, service 
connection may be granted for disability which is the result 
of disease or injury which was incurred or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 1998); 38 C.F.R. § 3.303 (1999).

Well grounded claims

The initial inquiry as to any service connection claim is 
whether the claim is well grounded.  A well grounded claim is 
a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  A mere allegation of service connection is not 
sufficient; there must be evidence in support of the claim 
that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. § 
5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

The United States Court of Appeals for the Federal Circuit 
has held that "a well grounded claim is a plausible claim, 
one that appears to be meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of § 5107(a).  For a 
claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required."  Epps v. Gober, 126 
F. 3d 1464, 1468 (Fed. Cir. 1997); see also Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).  The three prong test listed 
above is known as the Caluza well groundedness test.

Analysis

Initial matters - well groundedness of the claim/duty to 
assist/standard of proof

Initially, the Board must determine whether the claim is well 
grounded.  The first prong of the Caluza well groundedness 
test is met, as there is competent medical evidence of record 
of a current Tourette's syndrome.  The second prong of the 
Caluza well groundedness test is also met, as the veteran has 
testified about having the symptoms mentioned above in 
service, and he is competent to do so, as these are matters 
which are capable of being related by a layperson.  Caldwell 
v. Derwinski, 1 Vet.App. 466, 469 (1991); see also 38 C.F.R. 
§ 3.303(b)(1999); Godfrey v. Brown, 7 Vet.App. 398, 406 
(1995); Falzone v. Brown, 8 Vet.App. 398, 403 (1995); Layno 
v. Brown, 6 Vet.App. 465, 469-70 (1994) (lay testimony 
iterating knowledge and personal observations of witness are 
competent to prove that claimant exhibited certain symptoms 
at a particular point in time following service); Harvey v. 
Brown, 6 Vet.App. 390, 393 (1994) (claim well grounded where 
testimony of veteran's widow related to observable sequence 
of events that led to trauma).  The third prong of the Caluza 
well groundedness test is also met, as evidence indicates 
that the symptoms which the veteran has testified he had in 
service, of Tourette's syndrome, were reflective of the same 
Tourette's syndrome disability which was diagnosed within a 
reasonable time after service discharge.  See Hampton v. 
Gober, 10 Vet. App. 481 (1997).

Since the three prongs of the Caluza well groundedness test 
are met, it must be concluded that the claim is well 
grounded.  

When a claim is well grounded, as here, VA has a statutory 
duty to assist the veteran in the development of his claim.  
See 38 U.S.C.A. § 5107(a).  In this case, the duty to assist 
has been met.  There is ample pertinent medical and other 
evidence of record, and the veteran has been given the 
opportunity to present his testimony at a personal hearing.  
The Board is aware of no additional pertinent evidence which 
exists and which has not been associated with the veteran's 
claims folder.

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a).  When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, supra, 1 Vet. App. at 54.

Discussion

Tourette's syndrome was diagnosed within five years after 
service, based upon symptoms which the veteran testified 
started in service.  Symptoms were shown on outpatient 
treatment records approximately three and one-half years 
after service.  The veteran's testimony as to the onset of 
tics in service is very credible, and as such, the opinion of 
the physician that based on their occurrence in service, 
Tourette's syndrome was present in service has medico-
evidentiary value.  See LeShore v. Brown, 8 Vet.App. 406, 409 
(1995); Hernandez-Toyens v. West, 11 Vet. App. 379 (1998); 
Falzone v. Brown, 8 Vet.App. 398, 403 (1995).  Based on the 
credibility of the veteran's testimony, the nature of the 
disease claimed and the definite recording of symptoms 
approximately three and one-half years after service with a 
ten-year history of such symptoms given, the Board concludes 
that there is at least reasonable doubt concerning the onset 
of the disease in service.  Resolving this doubt in favor of 
the veteran leads tot he conclusion that Tourette's syndrome 
had its onset in service.  Service connection will 
accordingly be granted.


ORDER

Entitlement to service connection for Tourette's syndrome is 
granted.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

 

